230 F.3d 315 (7th Cir. 2000)
LUANN JAMES, Plaintiff-Appellant,v.GENERAL MOTORS CORPORATION, Defendant-Appellee.
No. 99-4078
In the  United States Court of Appeals  For the Seventh Circuit
Argued September 7, 2000Decided October 16, 2000

Appeal from the United States District Court  for the Southern District of Indiana, Indianapolis Division.  No. 97-C-1676--John D. Tinder, Judge.
Before BAUER, POSNER, and EVANS, Circuit Judges.
EVANS, Circuit Judge.


1
LuAnn James wants us to  determine that she was involuntarily terminated  without cause from her employment. It is not our  job to do that. This is a case arising under  ERISA, the Employee Retirement Income Security  Act of 1974 (29 U.S.C. sec.sec. 1132 et seq.),  and the employee welfare benefit plan we are  reviewing gave the plan administrator discretion  to interpret its terms. So our role is limited.  We may only determine whether the administrator  interpreted the plan in an arbitrary or  capricious manner when benefits were denied upon  a finding that Ms. James "quit" her job.


2
James was an office worker, apparently an  excellent one, for General Motors, first in  Detroit and then in Indianapolis, for 19 years,  from 1974 to 1993. In December 1993 GM sold the  Allison Gas Turbine facility where James was  working to the Allison Engine Company, which in  turn was acquired by Rolls Royce. By accepting a  job with AEC/Rolls, James was entitled for 3  years to certain continuing GM benefits. Plan  documents said that she was not entitled to GM  severance benefits if she voluntarily quit her  position at AEC, but she would be entitled to GM  severance benefits if she was terminated without  cause by AEC during the 3-year period.


3
During the 3-year period, in December 1995, AEC  was sold to Electronic Data Systems, which at the  time was a wholly owned, independently managed  subsidiary of GM. James was offered employment  with EDS, but she refused. To no avail, she asked  to stay with AEC for lower pay. She asked AEC to  let her interview for a job with GM. (To ask for  permission was required under the terms of the  1993 sale from GM to AEC). Again, AEC refused.


4
James then sought severance benefits from GM,  arguing that she had been involuntarily  terminated from AEC without cause during the 3-  year window. The severance benefits consist of a  GM employment search or, if the search is  unsuccessful, a 6-month separation allowance. GM  denied the benefits, saying she was not entitled  to anything because she quit. James filed the  present suit. The district court granted GM's  motion for summary judgment and James appeals.


5
As we have mentioned, GM's benefit plan was an  "employee welfare plan" governed by ERISA. It  gave GM the authority to determine eligibility  for benefits and to construe provisions of the  plan. Consequently, GM's interpretation may be  reversed only if it was arbitrary or capricious.  Firestone Tire & Rubber Co. v. Bruch, 489 U.S.  101, 115 (1989); Allison v. Dugan, 951 F.2d 828,  832 (7th Cir. 1992). We do not interfere with the  plan administrator's decision unless he "not only  made the wrong call, but . . . a 'downright  unreasonable' one." Chojnacki v. Georgia Pacific  Corp., 108 F.3d 810, 816 (7th Cir. 1997), quoting  Fuller v. CBT Corp., 905 F.2d 1055, 1058 (7th  Cir. 1990). A denial of benefits will not be set  aside if it was based upon a reasonable  interpretation of the plan documents. It does not  matter whether the result reached by the  administrator is one we would have arrived at in  the first instance. Ladd v. ITT Corp., 148 F.3d  753 (7th Cir. 1998).


6
In other words, it is hard to overturn a  decision of a plan administrator. And like many  before her, James does not succeed. We find that  the decision denying her benefits is neither  arbitrary nor capricious.


7
When it sold its turbine facility to AEC, GM  gave its employees a booklet titled "Your  Benefits and Status as a General Motors Salaried  Employee Following the Sale of Allison Gas  Turbine Division." Page 4 of the booklet contains  a template chart that indicates that salaried  employees with 10 or more years of GM service at  the time of the sale who "quit/terminated for  cause within three years" would receive no  separation allowance. However, employees  "terminated by company (other than for cause)  within three years" would receive placement in a  GM job or a separation allowance.


8
James argues that by declining to go to work  for EDS she did not quit and was not terminated  for cause, and thus deserves the severance  benefits. GM argues that by refusing the EDS job,  James voluntarily terminated her employment--  i.e., she quit--and thus is not entitled to  severance benefits. This case, then, rests on how  "quit" is defined. James contends that her  situation does not fit the plain and ordinary  meaning of "quit." And perhaps in some sense it  does not. But neither does it seem that, in the  ordinary meaning of the words, she was  terminated. The terms as they are meant to be  applied in the plan documents may not be self-  defining in all situations, the one here for  instance. That is precisely why GM's  interpretation that James quit is not arbitrary  and capricious. "When . . . the plan document  does not furnish the answer to the question, the  answer given by the plan administrator, when the  plan vests him with discretion to interpret it,  will ordinarily bind the court. That is implicit  in the idea of deferential review of the plan  administrator's interpretation." Ross v. Indiana  State Teachers's Ass'n Ins. Trust, 159 F.3d 1001,  1010 (7th Cir. 1998), quoting Gallo v. Amoco  Corp., 102 F.3d 918, 922 (7th Cir. 1996).


9
Furthermore, GM's interpretation is bolstered by  its general employee handbook, called "Working  with General Motors." That booklet says severance  benefits were not applicable "for severance  arising out of the sale of a GM unit where the  employee continues, or is offered the opportunity  to continue, employment with the buyer." The  district court noted that the booklet defines  quit as: "A separation is classified as a quit  if you resign from the Corporation and do not  retire; or you do not report to work at the end  of an approved leave of absence and in accordance  with the leave; or you are on layoff status and  do not accept a suitable offer of employment or  training as specified by GM policy." This  definition reinforces the conclusion that one  quits if she does not accept a suitable offer of  employment.


10
Nevertheless, James points out that people  sometimes receive severance benefits from their  old employer even if they have been offered a new  job with a different employer. She points to  Anstett v. Eagle-Picher Industries, Inc., 203  F.3d 501, 505-06 (7th Cir. 2000), in which Eagle-  Picher's employees were immediately reemployed by  the buyer of its plastics division. Eagle-Picher  denied severance benefits, saying the spirit of  its benefits package was to provide severance  benefits for workers who lost their jobs. But the  company's benefits package said "[s]alaried  employees terminated other than for cause or  voluntary separation, due to the exigencies of  the business situation, will be entitled" to  severance benefits. At 502. Because the plan did  not grant discretion to the administrator, we  looked at it de novo and held Eagle-Picher to the  letter of its benefits package: "[T]he plan draws  no distinction between employees forced to go out  and find other employment and employees who are  re-hired by a purchaser, and we decline to write  one into the policy." At 505. If Eagle-Picher  employees received the benefits, why shouldn't  she, says James. GM sees two reasons, with which  we agree. First, Eagle-Picher's plan gave no  discretionary authority to the administrator and  thus our review of the situation was de novo, not  deferential. Second, the wording of Eagle-  Picher's plan was absolute; it granted severance  benefits to anyone "terminated other than for  cause." By contrast, GM's specific plan for the  turbine workers was not so clear, and its general  employee manual unambiguously denied severance  benefits to workers who retained their jobs with  successor companies after GM units were sold.


11
James' final argument that GM violated its  fiduciary duty by denying severance benefits is  without merit. A fiduciary duty in this context  arises only when there is a failure to provide  material information regarding the plan and the  fiduciary's silence is misleading. Chojnacki.  Accordingly, the decision of the district court  is


12
AFFIRMED.